DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 01/05/2021.
Claims 1-20 are are currently pending in this application.  
No IDS has been filed for this application.  

Response to Arguments
Applicant’s arguments with respect to the amended claim limitations have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 
Applicant also discusses that O”reily teaches that video is captured every time the card is inserted, instead of a camera configured to “capture video data when the other person is within a predetermined distance range of the user.”  This seems the same as applicant’s own specification.  As seen in applciants’ abstract, the ATM captures a facial image in response to request or conduct a transaction.  Also see paragraph 87 wherein an input of a user or a request to conduct a transaction prompts the system to capture an image.  Even further, the amended claims do not seem to recite what the applicants are arguing.  Claim 1, as amended, recites “and capture video and the processor causes the cash dispenser to deny dispensing of the cash when the other person is detected to be within a predetermined distance.”  First, there seems to be grammatical errors here.  Second, grammatical errors aside, the claims would seem to recite “capture video data when the other person is detected to be within a predetermined distance.”  This claim language does not require the video data to be captured only when the other person is detected.  The claim merely recites that video data is captured 
	The same response applies to the applicant’s arguments in regards to claim 11 as well.  The claim recites capturing the video data when the detected stress level is at or above a predetermined threshold.  As O’Reily already teaches capturing the video data of the whole transaction, the combination of O’Reily (recording a video of an ATM transaction) and Kohli (which specifically teaches interpreting facial expressions based on captured biometric data and also capturing video (paragraph 26), such limitations would have been obvious.
	See amended rejection below to address amended claim limitations.

Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Reilly et al. US Patent Application Publication 2014/0067679 (hereinafter O’Reilly), in view of Li et al. US Patent Application Publication 2015/0317511 (hereinafter Li), and further in view of Dent US Patent No. 8,988,186 (hereinafter Dent) 

As per claim 1, O’Reilly teaches an automated teller machine, comprising: a camera configured to capture a facial image of a user (paragraph 51, 75, and throughout wherein a a terminal may be an atm; see abstract, paragraph 27, and throughout with capturing facial 
O’Reily also teaches, receiving an identification result of the user, and a comparison result between the transmitted face print of the user and reference facial image data (Figure 3 with biometric feature macthing and calculating match score calculation).  However, O’Reily does not explicitly teach transmitting the data to a server, the server performing the 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Reily with Li.  O’Reily already teaches that a remote server may perform the steps (paragraph 91).  Li, in Figures 6, 7, 8, also show that steps may be performed at different entities to achieve the same result.  Thus, it would have been obvous to perform some steps on a server as opposed to the client, or vice versa.  Further, Li eaches further increasing security by providing accurate and fast facial and scene recognition (paragraph 12). 
The O’Reily combination teaches recording images of a transaction (paragraph 75 wherein videos are recorded and stored when a user users an atm) and denying the dispensing of the cash based on predetermined conditions and thresholds (see O’Reily paragraphs 80 and 131), but does not explicitly teach detecting a distance of another person fromt eh user, and causing the cash dispenser to deny dispensing of the cash when the other person is detected to be within a predetermined distance range of the user.  However, utilizing proximity of a user to make a decision within an ATM is well known in the art.  For example, see Dent (col. 4 line 60 to col. 5 line 23, with determination of proximity of a suspicious person).


As per claim 8, the O’Reilly combination teaches a sensor configured to detect a motion of the user, and to transmit a trigger signal to the camera to activate the camera to capture the facial image of the user (paragraph 149 wherein camera activated when motion is detected).
As per claim 12, it would have been obvious over the O’Reilly combination wherein the captured facial image of the user is a two-dimensional image (well known in the art that facial recognition is 2d.  see paragraph 55, wherein 2d is most commonly used as 3d is more invasive and more expensive).
Claim 15 is rejected using the same basis of arguments used to reject claim 1 above. 
As per claim 16, it would have been obvious over the O’Reilly combination wherein when the server determines that the comparison result is at or above the predetermined threshold, the server checks a validity period of the reference facial image data, and wherein, when the validity period of the reference facial image is determined to have passed, updating the received face print to be new reference facial image data and storing, in the memory of the server, the new reference facial image data (O’Reilly teaches iteratively updating a user database when a user is authenticated/above a threshold, such as in abstract, paragraph 21, and throughout; the predetermined threshold would be the next time the user is 
As per claim 17, the O’Reilly combination teaches a mobile terminal including a camera, a processor, a memory, and a transmitting, the mobile terminal configured to: authenticate the user; capture, by the camera o the mobile terminal, a facial image of the user after authentication of the user; and transmit, by the transmitter of the mobile terminal, the facial image of the user captured by the camera of the mobile terminal for storage in the server as the reference facial image data (see O’Reilly paragraph 153 wherein users may use smartphone such as an Iphone for capturing images; inherent that smartphones such as iphones have a microphone; further, obvious and well known in the art that smartphones, such as iphones, require authentication before use; see paragarph 153 wherein a mobile terminal captures image of user and sends it to passive analytics server; as seen throughout Reilly such as in the abstract and paragraph 21, after each authenticated use, images of the user are updated; thus, the facial image of the user captured would be included in the reference facial image data).
 Claim 20 is rejected using the same basis of arguments used to reject claim 1 above. 

Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the O’Reilly combination as applied above, and further in view of St. John US Patent Application Publication 2015/0123766 (hereinafter St. John).
As per claim 2, The O’Reilly combination does not explicitly teach a microphone configured to acquire a voice input of the user, whereinteh processor is further configured to analyze the voice input of the user, extract acoustic characteristics of the voice input, and 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of the O-Reilly combination with St. John.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing an escalating biometric identification system (paragraph 40, 41).
As per claim 3, the O’Reilly combination teaches the additional authentication information is requested when the comparison result is below the predetermined threshold (St. John paragraph 50 wherein if confidence of first test is below threshold, second biometric is taken).
As per claim 4, the O’Reilly combination teaches wherein the processor determines that a match between the captured facial image and the reference facial image data is below the predetermined threshold, the processor controls the microphone to prompt the user to provide the voice input (obvious over the references; O’Reilly and Li teach utilizing facial recognition; paragraph 50 of St. John teaches multipole modality of biometric measurements, including 
As per claim 13, The O’Reilly combination does not explicitly teach an iris scanner configured to acquire an iris image of the user, wherein the processor determines that a match between the captured facial iamge and the reference facial image data is below the predetermined threshold, the processor controls the iris scanner to acquire the iris image of the user, and wherein the communication interface transmits, to the server, the iris image for comparison with a reference iris code.  However, this would have been obvious.  The O’Reilly combination already teaches utilizing a client/server model for use of biometric authentication with transmitting the appropriate information (see rejection above).  Utilizing an additional biometric, such as an iris scan,  would have been obvious.  For example, see St. John (paragraph 50 with server requesting a second biometric via a challenge; biometric may be a iris recognition/scan; St. John paragraph 50 wherein if confidence of first test is below threshold, second biometric is taken).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of the O-Reilly combination with St. John.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing an escalating biometric identification system (paragraph 40, 41).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the O’Reilly combination as applied above, and further in view of Kohli US Patent Application Publication 2017/0223017 (hereinafter Kohli).

As per claim 5, the O’Reilly combination does not explication teach wherein the microphone is further configured to determine whether the extracted acoustic characteristics of the voice input includes a stress level of the user, and where, when the stress level is determined to be at or above a predetermined threshold, the processor denies the transaction request of the user.  However, determining the stress level of the user, such as based on voice biometrics, would have been obvious.  For example, see Kohli (claim 13 with utilizing stress with biometric data to determine risk score and denying transaction; see paragraph 33 and throguhout reference wherein biometric may be voice).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of the O’Reilly combination with Kohli.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing additional types of user authentication (paragraph 4 of Kohli).
 As per claim 6, the O’Reilly combination teaches wherein, when the stress level is determined to be at or above the predetermined threshold, the communication interface transmits an alert notification to an authority organization (paragraph 44 with an alert message to representative).
As per claim 7, the O’Reilly combination does not explicitly teach wherein the microphone is further configured to determine whether the extracted acoustic characteristics 
 At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of the O’Reilly combination with Kohli.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing additional types of user authentication (paragraph 4 of Kohli).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over the O’Reilly combination as applied above, and further in view of Nasserbakht US Patent Application Publication 2015/0358790 (hereinafter Nasserbakht).

As per claim 9, the O’Reilly combination does not explicitly teach a sensor configured to detect body heat of the user, and to determine whether the body heat is at or above a predetermined threshold, wherein the processor determines that the user is under stress when the body heat is determined to be above the predetermined threshold.  However, this would have been obvious.  For example, see Nasserbakht (paragraphs 220, 280, and throughout with determining duress by utilizing temperature of the user).
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the O’Reilly combination as applied above, and further in view of Brumfield et al. US Patent Application Publication 2009/0189983 (hereinafter Brumfield).

As per claim 10, the O’Reilly combination does not explicitly teach a speaker configured to output a sound, and to output an alarm when a stress level of the user is detected to be higher than a predetermined threshold.  However, this would have been obvious.  For example, Brumfield (abstract, Figure 8, wherein an alarm may be triggered based on handler thresholds being exceeded; see paragraphs 31 wherein audio handler includes information such as stress analysis; paragraph 45 with sounding an audible alarm).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Reilly with Brumfield.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing alerting capability when events occur (paragraph 6 of Brumfield).  Brumfield, additionally, is relevant art, as it can be implemented in ATM machines (paragraph 24). 

Claims 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the O’Reilly combination as applied above, and further in view of Kohli US Patent Application Publication 2017/0223017 (hereinafter Kohli).

As per claim 11, the O’Reilly combination teaches recording video data during a transaction (paragraph 75 of O’Reilly), but does does not explication teach wherein the camera is further configured to detect a stress level of the user based on a facial expression on the captured facial image and capture the video data when the detected stress level is at or above a predetermined threshold.  However, detecting a stress level of a user based on facial expression is well known in the art.  For example, see Kohli (paragraph 13 with user expression data of stress; user expression may be facial, as seen in paragraph 19 and 33.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of the O’Reilly combination with Kohli.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing additional types of user authentication (paragraph 4 of Kohli).
As per claim 18, the O’Reilly combination teaches wherein the mobile terminal is further configured to capture biometric data after authentication of the user and transmit biometric data of the user captured by the device for storage in the server as the reference biometric data (see rejection of claim 17 above with after authentication of user, updated biometric data is sent from a user device to the sever to update the reference data).  However, O’Reilly does not explicitly teach wherein the biometric data is voice data.  However, capturing voice data 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachigns of the O’Reilly combination with Kohli.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing additional types of user authentication (paragraph 4 of Kohli).
As per claim 19, it would have been obvious wherein the server stores the facial image received from the mobile terminal as the referenced facial image and sets a validity period for the facial image received, and wherein the server stores the voice input received from the mobile terminal as the reference voice data and sets a validity period for the voice input received (O’Reilly teaches throughout the reference, such as in the abstract, and paragraph 21, that each biometric is dynamically updated after successful authentication; thus, when a facial or voice data is updated, a validity period is thus set (valid until the next authentication); ). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over the O’Reilly combination as applied above, and further in view of Kim et al. US Patent Application Publication 2018/0137335 (hereinafter Kim).
	As per claim 14, the O’Reilly combination does not explicitly teach wherein the processor is further configured to: extract an iris image of the user from the captured facial image, and analyze the iris image to determine an iris code of the user, and wherein the communication interface transmits, to the server, the iris image for comparison with a reference iris code.  However, this would have been obvious.  The O’Reilly combination already 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the O’Reilly combination with Kim.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by providing iris recognition for authentication (paragraph 4 of Kim). 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495